                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                HOT SPRINGS DIVISION


J.S. HAREN COMPANY                                                               PLAINTIFF

V.                                    NO. 6:17-CV-06083

FAIRFIELD SERVICE COMPANY
OF INDIANA, LLC                                                               DEFENDANT


                                         JUDGMENT

       For the reasons set forth in the Findings of Fact and Conclusions of Law, it is HEREBY

ORDERED AND ADJUDGED that Plaintiff, J.S. Haren Company, should have and recover of

and from Defendant, Fairfield Service Company of Indiana, LLC, judgment in the amount of

$180,000. Each party to bear its own costs.


       IT IS SO ORDERED, this 12th day of September 2019.

                                              /s/Robert T. Dawson
                                              ROBERT T. DAWSON
                                              SENIOR U. S. DISTRICT JUDGE
